DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 17, 21 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference, or combination of reference, applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2016/0352873 A1) in view of Shin et al. (US 2016/0294509 A1) both previously cited further in view of Loghin et al. (US 2018/0159661 A1).

Regarding Claim 17 and 21, Oh et al. discloses;

a processor (Abstract: “The transmitting apparatus includes at least one processor”) configured to: 
perform/performing Layer Division Multiplexing (LDM) (Fig. 3C, 7-11, Para. [0021]: “describe Layered Division Multiplexing (LDM)”) to generate a layer structure in which an enhanced layer is provided on a core layer in a layer direction, (Fig. 10-13, 14B, Para. [0093]: “two core layer PLPs (L1D_PLP_id_0, L1D_PLP_id_1) and one enhanced layer PLP (L1D_PLP_id_2)” in a layer structure) one or more core Physical Layer Pipes (PLPs) being arranged in a size direction in the core layer (Fig. 10-13, 14B, Para. [0093], [0095]: “the core layer PLP (L1D_PLP_id_1) and the enhanced layer PLP (L1D_PLP_id_2) are” arranged in size/length direction (e.g. L1_PLP_size_0, L1_PLP_size_1)), one or more enhanced PLPs being arranged in the size direction in the enhanced layer (Fig. 10-13, 14B, Para. [0093]: “the enhanced layer PLP (L1D_PLP_id_2) has the same starting position and size or length” in the enhanced layer “L1D_PLP_Layer = 1”);  
divide/dividing the layer structure in the layer direction to generate one or more groups such that one group includes only one core PLP (Fig. 10-13, 14B, Para. [0095]: “the core layer PLP (L1D_PLP_id_1)…processed in the time interleaving group (TI_Group_1)”.  That is, the time interleaving group (TI_Group_1), includes only one core layer PLP (L1D_PLP_id_1))…; and 

a transmitter configured to generate/generating a transmission signal based on the interleaved cells (Fig. 10-13, 14B, Para. [0075]: “The signal processor 630 processes the preamble including L1 signaling in the frame and transmits the frame… the signal processor 630 corresponds to the waveform generation blocks 14000 of FIG. 3A”; Para, [0021]: “the signal processor 630 including a preamble including the L1 signaling in the frame and transmitting the frame to a receiving apparatus”). 
Oh et al. teaches (Fig. 10-13, 14B, Para. [0095]) the TI_Group_1 includes only one core/upper layer PLP (L1D_PLP_id_1) and at least one enhanced/lower PLP (L1D_PLP_id_2), and (Para. [0148]) “The different layers may include one core layer and at least one enhanced layer, respectively” but does not teach the TI_Group_1 includes;
 “at least two enhanced PLPs, each of the at least two enhanced PLPs not being divided” and
“the transmitter transmits second information indicating a number of rows of a time interleaver to perform the time interleaving”.

“at least two enhanced PLPs, each of the at least two enhanced PLPs not being divided” (Fig. 35 (a), 37, Para. [0502]:  in a TI-Group, e.g. Fig. 35 (a) - TI-Group1, “the ratio between the number of the upper layer PLPs [core layer PLPs] and the number of the lower layer PLPs [enhanced Layer PLPs] is 1:N” where N = 2 and  each of the N lower/enhanced PLPs is not divided.  In other words, a TI-Group may include only one core/upper layer PLP and N number of enhanced/lower layer PLPs where as depicted in Fig, 35(a) N = 2 or two enhanced/lower layer PLPs (L-PLP1 and L-PLP2) with only one (1) core/upper layer PLP (U-PLP1) in the TI_Group1 where each of the two enhanced/lower layer PLPs (L-PLP1 and L-PLP2) are not divided).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the TI_Group_1, which includes only one core layer PLP in the core layer, as depicted in Fig. 10 of OH et al.’s invention, at least two enhanced layer PLPs in the enhanced layer as taught by Shin et al., where doing so would (Shin et al., Para. [0004]) provide “greater flexibility and performance than TDM and FDM” and “processing efficiency may be improved”.
OH et al. in view of Shin et al. further suggest (Shin et al., Para. [0011], [0511]-[0513]) that time interleaving parameter information, such as number of layer – NUM_LAYER for time de-interleaving the PLPs, they do not teach:
“the transmitter transmits second information indicating a number of rows of a time interleaver to perform the time interleaving”.

“the transmitter transmits second information indicating a number of rows of a time interleaver to perform the time interleaving” (Fig. 3, Para. [0108]-[0109], [0118]: “parameters shall indicate the configuration of the convolutional time interleaver… This field shall indicate the number of rows used in the convolutional time interleaver, including the row”, “PLP_NUM_TI_ROWS shall be signaled [transmitted] according to the table below [see Table 2]: Signalling Format for the PLP_NUM_TI_ROWS Field”.  That is, a transmitter as depicted in Fig. 3, transmits information (second information) indicating a “number of rows used in the convolutional time interleaver”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the transmission of “L1 signaling” procedure of OH et al. in view Shin et al.’s invention, a second information indicating a “number of rows used in the convolutional time interleaver” as taught by Loghin et al., where doing so would (Loghin et al., Para. [0004]) reduce the “amount of memory” required and decrease “the cost of implementing receivers for interleaved data”.

Regarding Claim 20, OH et al. in view of Shin et al further in view of Loghin et al.  discloses all as applied to claim 17 above including (OH et al., Para. [0010]) generating L1 signaling which “include first information representing an alignment state of starting positions of PLPs included in different layers among the plurality of PLPs and second information representing an offset of the starting positions”, however does not teach;
wherein 

the at least one parameter is provided only for each core PLP. 
On the other hand, Shin et al. teaches;
the transmitter is configured to signal at least one parameter on the time interleaving (Fig. 1, Para. [0011]: “the broadcast signal transmitter…the signaling information includes time interleaving parameter information about the PLP”), and 
the at least one parameter is provided only for each core PLP (Fig. 1, Para. [0011]: “the broadcast signal transmitter…if the PLP layer information indicates that the PLP is the Core layer plp, the signaling information includes time interleaving parameter information about the PLP”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the L1 signaling in OH et al. in view of Shin et al further in view of Loghin et al’s invention time interleaving parameters for the core PLP’s only as taught by Shin et al., where doing so would (Shin et al., Para. [0004]) provide “greater flexibility and performance than TDM and FDM” and “processing efficiency may be improved”.

Regarding Claim 22, OH et al. discloses;
A receiving method, performed by a receiving device (Fig. 15-19, Para. [0011]: “a method for controlling a receiving apparatus”), comprising: 
obtaining interleaved cells from a transmission signal (Fig. 15-19, Para. [0171], [0174]: “The service information may include information about an RF channel and a PLP…”, “S4660 extracting the baseband packets may include selecting OFDM cells belonging to the PLP”), the transmission signal having been generated by a Layer Division Multiplexing (LDM) process (Fig. 
generating a layer structure in which an enhanced layer is provided on a core layer in a layer direction, (Fig. 10-13, 14B, Para. [0093]: “two core layer PLPs (L1D_PLP_id_0, L1D_PLP_id_1) and one enhanced layer PLP (L1D_PLP_id_2)” in a layer structure) one or more core Physical Layer Pipes (PLPs) being arranged in a size direction in the core layer (Fig. 10-13, 14B, Para. [0093], [0095]: “the core layer PLP (L1D_PLP_id_1) and the enhanced layer PLP (L1D_PLP_id_2) are” arranged in size/length direction (e.g. L1_PLP_size_0, L1_PLP_size_1)), one or more enhanced PLPs being arranged in the size direction in the enhanced layer (Fig. 10-13, 14B, Para. [0093]: “the enhanced layer PLP (L1D_PLP_id_2) has the same starting position and size or length” in the enhanced layer “L1D_PLP_Layer = 1”);  
dividing the layer structure in the layer direction to generate one or more groups such that one group includes only one core PLP (Fig. 10-13, 14B, Para. [0095]: “the core layer PLP (L1D_PLP_id_1)…processed in the time interleaving group (TI_Group_1)”.  That is, the time interleaving group (TI_Group_1), includes only one core layer PLP (L1D_PLP_id_1))…; and 
performing, per group, time interleaving on cells included in the one or more groups to generate interleaved cells (Fig. 10, Para. [0094]: “two time interleaving groups (TI_Group_0, TI_Group_1) for each of the core layer PLPs are present”; Para. [0100]: “a data cell 740 corresponding to a size of L1D_PLP_size_0-L1D_PLP_size_2 among data cells of L1D_PLP_id_3 is LDM-processed so as to belong to a size of L1D_PLP_size_0-L1D_PLP_size_2 of TI_Group_0, and a data cell corresponding to a size of 
performing, per group, time deinterleaving on the interleaved cells to obtain at least one of the core layer or the enhanced layer (Para. [0148]: “The signal processor 2200 may signal-process the plurality of PLPs in a time deinterleaving unit determined so as to correspond to the size of each of the plurality of PLPs included in the core layer”).
Oh et al. teaches (Fig. 10-13, 14B, Para. [0095]) the TI_Group_1 includes only one core/upper layer PLP (L1D_PLP_id_1) and at least one enhanced/lower PLP (L1D_PLP_id_2), and (Para. [0148]) “The different layers may include one core layer and at least one enhanced layer, respectively” but does not teach the TI_Group_1 includes;
 “at least two enhanced PLPs, each of the at least two enhanced PLPs not being divided” and
“the transmission signal including second information indicating a number of rows of a time interleaver to perform time interleaving”.
On the other hand in the same field of endeavor (Abstract: “configured to combine the core layer data [upper layer PLP] and the enhanced layer data [lower layer PLP] and to output Layered Division Multiplexing (LDM) data” Fig. 34-38: “an LDM-processed signal frame”), Shin et al. teaches;
“at least two enhanced PLPs, each of the at least two enhanced PLPs not being divided” (Fig. 35 (a), 37, Para. [0502]:  in a TI-Group, e.g. Fig. 35 (a) - TI-Group1, “the ratio between the number of the upper layer PLPs [core layer PLPs] and the number of the lower layer PLPs [enhanced Layer PLPs] is 1:N” where N = 2 and  each of the N lower/enhanced PLPs is not divided.  In other words, a TI-Group may include only one core/upper layer PLP and N number of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the TI_Group_1, which includes only one core layer PLP in the core layer, as depicted in Fig. 10 of OH et al.’s invention, at least two enhanced layer PLPs in the enhanced layer as taught by Shin et al., where doing so would (Shin et al., Para. [0004]) provide “greater flexibility and performance than TDM and FDM” and “processing efficiency may be improved”.
OH et al. in view of Shin et al. further suggest (Shin et al., Para. [0011], [0511]-[0513]) that time interleaving parameter information, such as number of layer – NUM_LAYER for time de-interleaving the PLPs, they do not teach:
“the transmission signal including second information indicating a number of rows of a time interleaver to perform time interleaving”.
On the other hand in the same field of endeavor (Fig. 1, 3, 7: ATSC system communicating using time interleaving/deinterleaving PLPs), Loghin et al. teaches:
“the transmission signal including second information indicating a number of rows of a time interleaver to perform time interleaving” (Fig. 3, Para. [0108]-[0109], [0118]: “parameters shall indicate the configuration of the convolutional time interleaver… This field shall indicate the number of rows used in the convolutional time interleaver, including the row”, “PLP_NUM_TI_ROWS shall be signaled [transmitted] according to the table below [see Table 2]: Signalling Format for the PLP_NUM_TI_ROWS Field”.  That is, a transmitter as depicted in 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include in the transmission of “L1 signaling” procedure of OH et al. in view Shin et al.’s invention, a second information indicating a “number of rows used in the convolutional time interleaver” as taught by Loghin et al., where doing so would (Loghin et al., Para. [0004]) reduce the “amount of memory” required and decrease “the cost of implementing receivers for interleaved data”.

Regarding Claim 23, OH et al. in view of Shin et al. further in view of Loghin et al. discloses all as applied to claim 17, where Shin et al. further teaches;
wherein the transmitter transmits first information on at least two positions of the at least two enhanced PLPs in the one group (Para. [0013]: “In the broadcast signal transmitter according to an embodiment of the present invention, the signaling information includes PLP ID information identifying the PLP, PLP size information indicating the data size of the PLP, and PLP start information indicating the starting position of the PLP in the signal frame.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414.  The examiner can normally be reached on 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633